108 F.3d 1377
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CANYON COALS, INC., Respondent.
No. 96-5203.
United States Court of Appeals, Sixth Circuit.
March 7, 1997.

On Application for Enforcement of an Order of the National Labor Relations Board, No. 26-CA-16073.
ORDER ENFORCED.
Before:  NORRIS and MOORE, Circuit Judges;  SPIEGEL, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
The National Labor Relations Board seeks enforcement of its order which found Canyon Coals, Inc. in violation of the National Labor Relations Act by refusing to execute and abide by a collective bargaining agreement.


2
Having had the benefit of oral argument, and having carefully considered the record before us and the briefs of the parties, we are not persuaded that the National Labor Relations Board erred in issuing its order.



*
 The Honorable S. Arthur Spiegel, United States District Judge for the Southern District of Ohio, sitting by designation